Order dated January 7, 1937, denying, except in so far as it is for an extension of time to answer, the motion of certain defendants to dismiss the complaint pursuant to subdivision 5 of rule 106 of the Rules of Civil Practice; to compel plaintiffs to separate the alleged causes of action pursuant to rule 102 of the Rules of Civil Practice; to strike out certain paragraphs of the complaint pursuant to rule 103 of the Rules of Civil Practice, and for other relief, affirmed, with ten dollars costs and disbursements, with leave to the moving defendants to answer within ten days from the entry of the order hereon. Appeal from order dated February 9, 1937, denying motion for a rehearing and reargument dismissed. No opinion. Lazansky, P. J., Carswell, Davis, Johnston and Close, JJ., concur.